Exhibit 10.38(xiii)

 

AMENDMENT NUMBER FIVE

TO THE

GEORGIA-PACIFIC CORPORATION LONG-TERM INCENTIVE PLAN

 

WHEREAS, pursuant to Section 8 of the Georgia-Pacific Corporation Long-Term
Incentive Plan (the “Plan”), the Board has the right to amend the Plan, with the
approval of the shareholders of the Company where necessary or advisable; and

 

WHEREAS, at its January 31, 2003 meeting, the Board delegated to the Committee
the authority to approve amendments to the Plan as necessary or appropriate to
effectuate a program to offer employees an opportunity to exchange outstanding
stock options under various option plans of the Company and its subsidiaries for
a lesser number of Restricted Shares to be granted under the Plan, for the
purpose of motivating and retaining employees (the “2003 Exchange Offer”); and

 

WHEREAS, in order to effectuate the 2003 Exchange Offer, the Committee deems it
to be appropriate to amend the Plan, subject to the approval of the shareholders
of the Company, to:

 

  (1)   permit the surrender of outstanding Options in exchange for an Award of
a lesser number of Restricted Shares in accordance with the 2003 Exchange Offer,

 

  (2)   increase the number of shares of Common Stock available for issuance
under the Plan by the number of Restricted Shares actually granted in the 2003
Exchange Offer resulting from the surrender of options outstanding under other
option plans of the Company or its Subsidiaries; provided that any such
Restricted Shares that may hereafter be forfeited shall not be available for
future Awards under the Plan, and

 

  (3)   Eliminate the Plan limit on the number of shares of Common Stock that
may be granted in the form of Restricted Shares or Performance Awards.

 

NOW, THEREFORE, the Committee hereby amends the Plan as follows, subject to and
effective as of the date of shareholder approval:

 

1. Section 4(b) of the Plan is amended to read as follows:

 

“(b) Plan Limitations. Subject to adjustment in accordance with the provisions
of Sections 4(d) and 9, the total number of shares of Common Stock with respect
to which Awards of Options, Restricted Shares and/or unrestricted Common Stock
may be granted under this Plan may not exceed 16,000,000 shares.



--------------------------------------------------------------------------------

2. Section 4(d) of the Plan is amended to read as follows:

 

“(d) Calculation Procedures. For purposes of calculating the total number of
shares of Common Stock available under this Plan for grants of Awards, (i) the
grant of an Award of Options, Restricted Shares or a Performance Award shall be
deemed to be equal to the maximum number of shares of Common Stock which may be
issued under the Award, (ii) the total number of shares of Common Stock with
respect to which Awards may be granted under this Plan shall be increased by the
number of Restricted Shares issued under this Plan pursuant to the 2003 Exchange
Offer (as defined in Section 8(b)) in exchange for surrendered options that were
granted under other option plans of the Company or its Subsidiaries; and (iii)
subject to the provisions of Sections 4(b) and 4(c), there shall again be
available for Awards under this Plan all of the following: (A) shares of Common
Stock represented by Awards which have been cancelled, forfeited, surrendered or
terminated or which expire unexercised (other than Restricted Shares granted in
the 2003 Exchange Offer in exchange for surrendered options that were granted
under other option plans of the Company or its Subsidiaries); (B) the excess
portion of variable Awards which become fixed at less than their maximum
limitations; and (C) the number of shares of Common Stock delivered in full or
partial payment of the exercise price of any Option granted under this Plan;
provided, however, that shares so delivered by an Employee in full or partial
payment of the exercise of his/her Option shall not reduce the number of Options
granted to the Employee in any Plan Year for purposes of Section 4(c)(i); and
provided further that in no event shall the aggregate number of shares issued or
delivered pursuant to the exercise of Incentive Stock Options exceed 16,000,000
shares.”

 

3. Section 8(b) of the Plan is amended to read as follows:

 

“(b) Awards Previously Granted. At any time and from time to time, the Committee
may amend, modify or terminate any outstanding Award without approval of the
Participant; provided, however, that such amendment, modification or termination
shall not, without the Participant’s consent, reduce or diminish the value of
such Award determined as if the Award had been vested, exercised, cashed in or
otherwise settled on the later of the effective date or execution date of such
amendment or termination; and provided further that, except as otherwise
provided in Section 9 of this Plan or approved in advance by the Company’s
shareholders, the term of an outstanding Option may not be extended, and the
exercise price of an outstanding Option may not be reduced, directly or
indirectly, whether through direct amendment to the exercise price, through
cancellation and replacement of the Option, or otherwise. Notwithstanding the
foregoing, the Company may effect a one-time exchange offer to be commenced in
the discretion of the Company no sooner than May 6, 2003 and no later than the
2004 annual meeting of the Company’s shareholders, upon the terms and conditions
described in the Company’s proxy statement for



--------------------------------------------------------------------------------

the 2003 annual meeting of the Company’s shareholders and in a Schedule TO to be
filed with the Securities and Exchange Commission on or about May 6, 2003, as
the same may be amended (the “2003 Exchange Offer”).”